Citation Nr: 1217305	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-01 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to special monthly compensation for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970, April 1977 to April 1979, August 1987 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

The Veteran seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person and/or being housebound.  Service connection is currently in effect for chronic kidney disease associated with diabetes mellitus, rated as 100 percent disabling, chronic obstructive pulmonary disease with recurrent bronchitis, rated as 60 percent disabling, dysthymia and depression, rated as 30 percent disabling, diabetes mellitus, rated as 20 percent disabling, posterior patellar osteophytes, right knee, rated as 10 percent disabling, posterior patellar osteophytes, left knee, rated as 10 percent disabling, gout, left great toe, rated as 10 percent disabling, gout, right great toe, rated as 10 percent disabling, rotator cuff tendonitis, left shoulder, rated as 10 percent disabling, hypertension, rated as 10 percent disabling, plantar wart, left foot, rated as 10 percent disabling, right facial and VIIth nerve palsy residuals of cerebrovascular accident associated with hypertension and spur, right calcaneus, left ear hearing loss, chronic otitis media with perforation of left tympanic membrane, sinusitis, and residuals of a pilonidal cyst, all rated as non-compensably (zero percent) disabling.  

The Veteran's combined rating is 100 percent.  He has been awarded a total disability evaluation based on individual unemployablity and special monthly compensation under 38 C.F.R. § 3.350(i) on account of chronic kidney disease rated 100 percent and additional service-connected disabilities of chronic obstructive pulmonary disease with recurrent bronchitis, diabetes mellitus, dysthymia and depression, independently ratable at 60 percent or more, from July 27, 2007.  

In furtherance of substantiating his claim, the Veteran submitted a February 2008 statement in support of claim signed by a doctor, R.G., M.D.  In this statement, Dr. G. related that the Veteran had multiple chronic health problems, including, chronic kidney disease, stage IV, congestive heart failure, coronary artery disease, edema, osteoarthritis, hearing loss, hypertension, sleep apnea and diabetes mellitus type II.  Dr. G. noted that the Veteran's wife was unable to work as she was the Veteran's primary caregiver and that the Veteran was in need of daily assistance with activities of daily living and general care.  

In July 2009 the Veteran was afforded a VA examination.  A review of the examination report does not disclose that the claims file was reviewed by the examiner and the examiner did not address Dr. G.'s February 2008 letter.  The examination report notes that the Veteran was unable to perform the self-care skills of dressing and undressing, bathing and grooming.  Nevertheless, later on in the examination report the examiner found only "some difficulty" with the Veteran's abilities for self-feeding, dressing/undressing, self-grooming and toileting.  The examiner did not address the ultimate question, either, of whether the Veteran was in need of regular aid and attendance.

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  Due to the fact that the claims file was not reviewed by the examiner and the inconsistencies in the examination report regarding the Veteran's ability to perform activities of daily living, the Board finds that the examination report is inadequate and must be returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA aid and attendance/housebound examination to determine whether he is in need of regular aid and attendance and/or is housebound.  The claims folder must be made available to the examiner for review.  The examiner is requested to provide an explanation as to all medical conclusions rendered, which is supported by references to evidence in the file and clinical findings.

In determining whether the Veteran is in need of regular aid and attendance and/or is housebound due to his service-connected disabilities, the examiner should consider the following: (a) whether the Veteran is unable to dress or undress himself, or to keep himself ordinarily clean and presentable; (b) whether he has frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (c) whether he is unable to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (d) whether he is unable to attend to the wants of nature; (e) whether his physical or mental incapacity requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment; or (f) whether his conditions actually require that he remain in bed.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


